 Case 1:19-cv-02205-MN-JLH Document 13 Filed 03/09/20 Page 1 of 14 PageID #: 54




                                     UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF DELAWARE

TEKVOKE, LLC,
                                                           Civil Action No.: 1:19-CV-02205-MN-JLH
                Plaintiff,                                 ________________________________
      v.                                                   TRIAL BY JURY DEMANDED

DIGIUM, INC.,

                Defendant.



                                   SCHEDULING ORDER (PATENT)


           This __ day of _______________, 2020, the Court having conducted an initial scheduling

  conference pursuant to Federal Rule of Civil Procedure 16(b) and Local Rule 16.1(b), and the parties

  having determined after discussion that the matter cannot be resolved at this juncture by settlement,

  voluntary mediation, or binding arbitration;

  IT IS HEREBY ORDERED that:

           1.          Rule 26(a)(1) Initial Disclosures and E-Discovery Default Standard. Unless otherwise

  agreed to by the parties, the parties shall make their initial disclosures pursuant to Federal Rule of Civil

  Procedure 26(a)(l) within five days of the date the Court enters this Order. If they have not already done

  so, the part                            C          D     S             D         , I          D

  E                  S       I            ( ESI ),                     https://www.ded.uscourts.gov/default-

  standard-discovery and is incorporated herein by reference.

           2.          Joinder of Other Parties and Amendment of Pleadings. All motions to join other parties,

  and to amend or supplement the pleadings, shall be filed on or before

  June 26, 2020.
Case 1:19-cv-02205-MN-JLH Document 13 Filed 03/09/20 Page 2 of 14 PageID #: 55




       3.       Application to Court for Protective Order. Should counsel find it will be necessary to

apply to the Court for a protective order specifying terms and conditions for the disclosure of

confidential information, counsel should confer and attempt to reach an agreement on a proposed form

of order and submit it to the Court within ten days from the date the Court enters this Order. Should

counsel be unable to reach an agreement on a proposed form of order, counsel must follow the provisions

of Paragraph 8(g) below.

              Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the disclosure of information in
               this case, the Court does not intend to preclude another court from finding that
               information may be relevant and subject to disclosure in another case. Any person or

                                                        [the parties should list any other level of
                          ,                             ,                           or in the protective
               order] pursuant to this order shall promptly notify that party of the motion so that the
               party may have an opportunity to appear and be heard on whether that information should
               be disclosed.

       4.       Papers and Proceedings Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted version of any

sealed document shall be filed electronically within seven days of the filing of the sealed document.

       Should any party intend to request to seal or redact all or any portion of a transcript of a court

proceeding (including a teleconference), such party should expressly note that intent at the start of the

court proceeding. Should any party subsequently choose to make a request for sealing or redaction, it

must, promptly after the completion of the transcript, file with the Court a motion for sealing/redaction,

and include as attachments (1) a copy of the complete transcript highlighted so the Court can easily

identify and read the text proposed to be sealed/redacted, and (2) a copy of the proposed redacted/sealed

transcript. With their request, the party seeking redactions must demonstrate why there is good cause for

the redactions and why disclosures of the redacted material would work a clearly defined and serious

injury to the party seeking redaction.
Case 1:19-cv-02205-MN-JLH Document 13 Filed 03/09/20 Page 3 of 14 PageID #: 56




          5.           Courtesy Copies. The parties shall provide to the Court two courtesy copies of all briefs

and any other document filed in support of any briefs (i.e., appendices, exhibits, declarations, affidavits

etc.). This provision also applies to papers filed under seal. All courtesy copies shall be double-sided.

          6.           ADR Process. Having discussed the ADR process during the scheduling conference,

the Court will schedule one or more teleconferences to discuss ADR with the parties during the pendency

of this case.

          7.           Disclosures.    Absent agreement among the parties, and approval

of the Court:

                  a.          By April 3, 2020, Plaintiff1 shall identify the accused product(s), including

accused methods and systems, and its damages model, as well as the asserted patent(s) that the accused

product(s) allegedly infringe(s). Plaintiff shall also produce the file history for each asserted patent.

                  b.          By May 15, 2020, Defendant shall produce core technical documents related to

the accused product(s), sufficient to show how the accused product(s) work(s), including but not limited

to non-publicly available operation manuals, product literature, schematics, and specifications.

Defendant shall also produce sales figures for the accused product(s).

                  c.          By June 19, 2020, Plaintiff shall produce an initial claim chart relating each

known accused product to the asserted claims each such product allegedly infringes.

                  d.         By August 3, 2020, Defendant shall produce its initial invalidity contentions

               for each asserted claim, as well as the known related invalidating references.

                  e.         By March 5, 2021, Plaintiff shall provide final infringement contentions.

                  f.         By April 2, 2021, Defendant shall provide final invalidity contentions.




1
    For purposes of this Scheduling Order, Plaintiff and Defendant are defined as set forth in the Default
S              D          ,I        D              E            S       I             ( ESI ), 4.
Case 1:19-cv-02205-MN-JLH Document 13 Filed 03/09/20 Page 4 of 14 PageID #: 57




       8.      Discovery. Unless otherwise ordered by the Court or agreed by the parties, the

 limitations on discovery set forth in the Federal Rules and Local Rule 26.1 shall be observed.

               a.           Discovery Cut Off. All discovery in this case shall be initiated so that it will

be completed on or before December 3, 2021.

               b.           Document Production. Document production shall be substantially completed

by August 13, 2021.

               c.           Requests for Admission. A maximum of 50 requests for admission are

permitted for each side.

               d.           Interrogatories.

                       i.          A    maximum       of   25    interrogatories,   including    contention

interrogatories, are permitted for each side.

                      ii.          The Court encourages the parties to serve and respond to contention

interrogatories early in the case. In the absence of agreement among the parties, contention

interrogatories, if filed, shall first be addressed by the party with the burden of proof. The adequacy of

all interrogatory answers shall be judged by the level of detail each party provides (i.e., the more detail

a party provides, the more detail a party shall receive).

                 e.          Depositions.

                       i.            Limitation on Hours for Deposition Discovery. Each side is limited to a

total of 56 hours of taking testimony by deposition upon oral examination.

                      ii.            Location of Depositions. Any party or representative (officer, director, or

managing agent) of a party filing a civil action in this Court must ordinarily be required, upon request,

to submit to a deposition at a place designated within this district. Exceptions to this general rule may

be made by order of the Court. A defendant who becomes a counterclaimant, cross-claimant, or third-

party plaintiff shall be considered as having filed an action in this Court.
Case 1:19-cv-02205-MN-JLH Document 13 Filed 03/09/20 Page 5 of 14 PageID #: 58




                f.          Disclosure of Expert Testimony.

                     i.           Expert Reports. For the party who has the initial burden of proof on the

 subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

 September 17, 2021. The supplemental disclosure to contradict or rebut evidence on the same matter

 identified by another party is due on or before October 18, 2021. Reply expert reports from the party

 with the initial burden of proof are due on or before November 1, 2021. No other expert reports will

 be permitted without either the consent of all parties or leave of the Court. Along with the submissions

 of the expert reports, the parties shall advise of the dates and

 deposition.

                     ii.           Expert Report Supplementation. The parties agree they will permit

 expert declarations to be filed in connection with motions briefing (including case-dispositive

 motions).

                     iii.          Objections to Expert Testimony.

                              To the extent any objection to expert testimony is made pursuant to the

principles announced in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), as

incorporated in Federal Rule of Evidence 702, it shall be made by motion no later than the deadline for

dispositive motions set forth herein, unless otherwise ordered by the Court. Briefing on such motions is

subject to the page limits set out in connection with briefing of case dispositive motions.

                g.          Discovery Matters and Disputes Relating to Protective Orders.

                     i.            Any discovery motion filed without first complying with the following

 procedures will be denied without prejudice to renew pursuant to these procedures.

                     ii.           Should counsel find, after good faith efforts        including verbal

 communication among Delaware and Lead Counsel for all parties to the dispute that they are unable

 to resolve a discovery matter or a dispute regarding a protective order, the moving party (i.e., the party
Case 1:19-cv-02205-MN-JLH Document 13 Filed 03/09/20 Page 6 of 14 PageID #: 59




 seeking relief from the Court) should file a                     M    on for Teleconference To Resolve

 [D         /P               O       D       . T       suggested text for this motion can be found in Magistrate

 J     H                         C                 ,         F          .

                      iii.           The Court will thereafter order a discovery telephone conference and

 deadlines for submissions. On the date set by court order, generally not less than seventy-two hours

 prior to the conference (excluding weekends and holidays), the party seeking relief shall file with the

 Court a letter, not to exceed three pages, outlining the issues in dispute and its position on those issues.

 This submission shall include: (1) a proposed order, attached as an exhibit, setting out the nature of the

 relief requested; and (2) to the extent that the dispute relates to responses to certain discovery requests,

 an attached exhibit (or exhibits) containing the requests and the responses in dispute. On the date set

 by court order, generally not less than forty-eight hours prior to the conference (excluding weekends

 and holidays), any party opposing the application for relief may file a letter, not to exceed three pages,

                                           opposition.

                      iv.            Each party shall submit two courtesy copies of its letter and any other

 document filed in support to the Cler          O                              -filing. All courtesy copies shall

 be double-sided.

                      v.             Should the Court find further briefing necessary upon conclusion of the

 conference, the Court will order it. Alternatively, the Court may choose to resolve the dispute prior to

 the conference and cancel the conference.

       9.         Motions to Amend / Motions to Strike.

                 a.          Any motion to amend (including a motion for leave to amend) a pleading or any

motion to strike any pleading shall be made pursuant to the discovery dispute procedure set forth in

Paragraph 8(g), above.

                 b.          Any motion to amend shall attach the proposed amended pleading as well as a
Case 1:19-cv-02205-MN-JLH Document 13 Filed 03/09/20 Page 7 of 14 PageID #: 60




                                                .A

be stricken.

        10.      Technology Tutorials. Although technology tutorials are not required by the Court, they

are appreciated and, if any party chooses to file such a tutorial, it shall be submitted on or before the

date that the Joint Claim Construction Brief is filed.

        11.      Claim Construction Issue Identification.          On August 12, 2020, the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction and their proposed

claim construction of those term(s)/phrase(s). This document will not be filed with the Court.

Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint Claim Construction

Chart to be filed two weeks prior to service of the opening claim construction brief. The                  Joint

Claim Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue, and

                                                                                                      ()

to the intrinsic evidence in support of their respective proposed constructions. A copy of the patent(s)

in issue as well as those portions of the intrinsic record relied upon shall be submitted with this Joint Claim

Construction Chart. In this joint submission, the parties shall not provide argument.

        12.      Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening brief, not

to exceed 20 pages, on September 11, 2020. The Defendant shall serve, but not file, its answering brief,

not to exceed 30 pages, on October 2, 2020. The Plaintiff shall serve, but not file, its reply brief,

not to exceed 20 pages, on October 16, 2020. The Defendant shall serve, but not file, its sur-reply

brief, not to exceed 10 pages, on October 30, 2020. No later than November 13, 2020, the parties shall

file a Joint Claim Construction Brief. The parties shall copy and paste their unfiled briefs into one brief,

with their positions on each claim term in sequential order, in substantially the form below.

                              JOINT CLAIM CONSTRUCTION BRIEF

        I.      Agreed-Upon Constructions
Case 1:19-cv-02205-MN-JLH Document 13 Filed 03/09/20 Page 8 of 14 PageID #: 61




       II.     Disputed Constructions

               [TERM 1]

               1.       P          O         Position

               2.       D              A          Position

               3.       P          R       Position

               4.       D              S -Reply Position

               [TERM 2]

               1.       P          O         Position

               2.       D              A          Position

               3.       P          R       Position

               4.       D              S -Reply Position

The parties need not include any general summaries of the law relating to claim construction. If there

are any materials that would be submitted in an index, the parties shall submit them in a Joint Appendix.

       13.       Hearing On Claim Construction. Beginning at _______ on December __, 2020 , the

Court will hear argument on claim construction. The parties need not include any general summaries of

the law relating to claim construction in their presentations to the Court. The parties shall notify the

Court, by joint letter submission, no later than the date on which their joint claim construction brief is

filed (i) whether they request leave to present testimony at the hearing; and (ii) the amount of time they

are requesting be allocated to them for the hearing.

       Provided that the parties comply with all portions of this Scheduling Order, and any other orders

of the Court, the parties should anticipate that the Court will issue its claim construction order within

sixty days of the conclusion of the claim construction hearing. If the Court is unable to meet this goal,

it will advise the parties no later than sixty days after the conclusion of the claim construction hearing.

       14.       Supplementation. Absent agreement among the parties, and approval of the Court, no
Case 1:19-cv-02205-MN-JLH Document 13 Filed 03/09/20 Page 9 of 14 PageID #: 62




later than March 5, 2021, the parties must finally supplement, inter alia, the identification of all accused

products and all invalidity references.

        15.      Interim Status Report. On May 21, 2021, counsel shall submit a joint letter to the Court

with an interim report on the nature of the matters in issue and the progress of discovery to date.

Thereafter, if the Court deems it necessary, it will schedule a status conference.

        16.      Case Dispositive Motions.

                a.       All case dispositive motions, an opening brief, and affidavits, if any, in support

of the motion shall be served and filed on or before March 4, 2022, [a date approximately four months

prior to the pretrial conference, the four months being calculated from the conclusion of the briefing].

B                                           C        L         R     .N                                   R

56 may be filed more than ten (10) days before the above date without leave of the Court.

                b.       Concise Statement of Facts Requirement. Any motion for summary judgment

shall be accompanied by a separate concise statement, not to exceed six (6) pages, which details each

material fact which the moving party contends is essential                C

judgment motion (not the entire case) and as to which the moving party contends there is no genuine

issue to be tried. Each fact shall be set forth in a separate numbered paragraph and shall be supported by

specific citation(s) to the record.

                Any party opposing the motion shall include with its opposing papers a response to the

                                      ,                  (6)         ,

                                                                   -by-paragraph basis. To the extent a fact is

disputed, the basis of the dispute shall be supported by specific citation(s) to the record. Failure to

respond to a fact

in dispute for purposes of summary judgment. The party opposing the motion may also include with its

opposing papers a separate concise statement, not to exceed four (4) pages, which sets forth material
Case 1:19-cv-02205-MN-JLH Document 13 Filed 03/09/20 Page 10 of 14 PageID #: 63




facts as to which the opposing party contends there is a genuine issue to be tried. Each fact asserted by

the opposing party shall also be set forth in a separate numbered paragraph and shall be supported by

specific citation(s) to the record.

                  The moving party shall include with its reply papers a response to the opposing

concise statement of facts, not to exceed four (4) pages, on a paragraph-by-paragraph basis. Failure to

                                                         concise statement of facts shall indicate that fact

remains in dispute for purposes of summary judgment.

                  c.     Page Limits Combined With Daubert Motion Page Limits. Each party is

    permitted to file as many case dispositive motions as desired provided, however, that each SIDE

    will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40 pages

    for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of the

    number of case dispositive motions that are filed. In the event that a party files, in addition to a

                           ,   D

    testimony, the total amount of pages permitted for all case dispositive and Daubert motions shall

    be increased to 50 pages for all opening briefs, 50 pages for all answering briefs, and 25 pages for

    all reply briefs for each SIDE.2

          17.      Applications by Motion. Except as otherwise specified herein, any application to the

Court shall be by written motion. Any non-dispositive motion should contain the statement required by

Local Rule 7.1.1.

          18.      Motions in Limine. Motions in limine shall not be separately filed. All in limine requests

and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall be limited to



2
  The parties must work together to ensure that the Court receives no more than a total of 250 pages
(i.e., 50+50+25                               ,     50+50+25                                     )
briefing on all case dispositive motions and Daubert motions that are covered by this scheduling order
and any other scheduling order entered in any related case that is proceeding on a consolidated or
coordinated pretrial schedule.
Case 1:19-cv-02205-MN-JLH Document 13 Filed 03/09/20 Page 11 of 14 PageID #: 64




three (3) in limine requests, unless otherwise permitted by the Court. The in limine request and any

response shall contain the authorities relied upon; each in limine request may be supported by a

maximum of three (3) pages of argument, may be opposed by a maximum of three (3) pages of argument,

and the side making the in limine request may add a maximum of one (l) additional page in reply in

support of its request. If more than one party is supporting or opposing an in limine request, such support

or opposition shall be combined in a single three (3) page submission (and, if the moving party, a single

one (1) page reply), unless otherwise ordered by the Court. No separate briefing shall be submitted on

in limine requests, unless otherwise permitted by the Court.

        19.      Pretrial Conference. On August __, 2022, the Court will hold a pretrial conference in

Court with counsel beginning at 9:00 a.m. Unless otherwise ordered by the Court, the parties should

assume that filing the pretrial order satisfies the pretrial disclosure requirement of Federal Rule of Civil

Procedure 26(a)(3). The parties shall file with the Court the joint proposed final pretrial order in

compliance with L       R     16.3( )          C       P                 P               C     C

than seven (7) days before the pretrial conference. Unless otherwise ordered by the Court, the parties

shall comply with the timeframes set forth in Local Rule 16.3(d)(1)-(3) for the preparation of the joint

proposed final pretrial order.

        The parties shall provide the Court two (2) double-sided courtesy copies of the joint proposed

final pretrial order and all attachments. The proposed final pretrial order shall contain a table of contents.

        20.      Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be tried to

a jury, pursuant to Local Rule 47.1(a)(2) and 51.1 the parties shall file (i) a proposed voir dire, (ii)

preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms three (3) business

days before the final pretrial conference. This submission shall be accompanied by a courtesy copy

containing electronic files of these documents, in Microsoft Word format, which may be submitted by

e-mail to mn_civil@ded.uscourts.gov.
Case 1:19-cv-02205-MN-JLH Document 13 Filed 03/09/20 Page 12 of 14 PageID #: 65




       21.      Trial. This matter is scheduled for a 5 day trial beginning at 9:30 a.m. on September

__, 2022, with the subsequent trial days beginning at 9:00 a.m. Until the case is submitted to the jury

for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be timed, as counsel will

be allocated a total number of hours in which to present their respective cases.

       22.      Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a jury

returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order to enter

judgment on the verdict. At the same time, the parties shall submit a joint status report, indicating among

other things how the case should proceed and listing any post-trial motions each party intends to file.

       23.      Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited to a

maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply briefs

relating to any post-trial motions filed by that side, no matter how many such motions are filed.


                                                   UNITED STATES MAGISTRATE JUDGE
Case 1:19-cv-02205-MN-JLH Document 13 Filed 03/09/20 Page 13 of 14 PageID #: 66




                                EVENT                                           DEADLINE

        Rule 26(a)(1) Initial Disclosures and E- Discovery          Within 5 days of the date of the
        Default Standard                                            Scheduling Order
                                                                    Within 10 days of the date of the
        Application to Court for Protective Order
                                                                    Scheduling Order
        Plaintiff shall identify the accused product(s),            April 3, 2020
        including accused methods and systems, and its
        damages model, as well as the asserted patent(s)
        that the accused product(s) allegedly infringe(s).
        Plaintiff shall also produce the file history for each
        asserted patent.
        Defendant shall produce core technical documents            May 15, 2020
        related to the accused product(s), sufficient to show
        how the accused product(s) work(s), including but
        not limited to non-publicly available operation
        manuals, product literature, schematics, and
        specifications. Defendant shall also produce sales
        figures for the accused product(s).
        Plaintiff shall produce an initial claim chart relating     June 19, 2020
        each known accused product to the asserted claims
        each such product allegedly infringes.
        Defendant shall produce its initial invalidity              August 3, 2020
        contentions for each asserted claim, as well as the
        known related invalidating references.
        Joinder of Other Parties and Amendment of                   June 26, 2020
        Pleadings
        The parties shall exchange a list of those claim      August 12, 2020
        term(s)/phrase(s) that they believe need construction
        and their proposed claim construction of those
        term(s)/phrase(s).
        The Plaintiff shall serve, but not file, its opening        September 11, 2020
        brief, not to exceed 20 pages.
        The Defendant shall serve, but not file, its                October 2, 2020
        answering brief, not to exceed 30 pages.
        The Plaintiff shall serve, but not file, its reply brief,   October 16, 2020
        not to exceed 20 pages.
        The Defendant shall serve, but not file, its sur-reply      October 30, 2020
        brief, not to exceed 10 pages.
        The parties shall file a Joint Claim Construction           November 13, 2020
        Brief.
        Claim construction hearing                                  December __, 2020
Case 1:19-cv-02205-MN-JLH Document 13 Filed 03/09/20 Page 14 of 14 PageID #: 67




        Plaintiff shall provide final infringement              March 5, 2021
        contentions.
        The parties must finally supplement, inter alia, the    March 5, 2021
        identification of all accused products and all
        invalidity references.
        Defendant shall provide final invalidity contentions. April 2, 2021

        Counsel shall submit a joint letter to the Court with   May 21, 2021
        an interim report on the nature of the matters in
        issue and the progress of discovery to date.
        Document production shall be substantially              August 13, 2021
        complete.
        Disclosure of expert testimony for the party who        September 17, 2021
        has the initial burden of proof on a subject matter.
        Supplemental disclosure of expert testimony to          October 18, 2021
        contradict or rebut evidence on the same matter
        identified by another party.
        Reply expert reports from the party with the initial    November 1, 2021
        burden of proof.
        Discovery Cut Off                                       December 3, 2021

        Dispositive Motions Filed                               March 4, 2022

        Response to Dispositive Motions                         March 25, 2022

        Reply in support of Dispositive Motions                 April 8, 2022

        Pretrial Conference                                     August __, 2022

        Trial                                                   September __, 2022
